Citation Nr: 1815246	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-62 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Counsel





INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

These claims were previously before the Board in September 2017, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board recognizes that, although the Veteran's substantive appeal was received after February 2, 2013, (in December 2016), the automatic waiver provision does not apply because this additional evidence was obtained by VA and was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154 , 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration).  As noted above, this provision only applies to evidence submitted by the Veteran.  Therefore, the issues must be remanded to allow for AOJ consideration of the additional evidence received from the last SSOC.  

It is noted that the VA examiner in the October 2017 VA examination was unable to provide audiometric testing of the Veteran due to several factors, including difficulties with the Veteran's other disabilities.  Such fact was noted in the January 2018 SSOC and it was also noted that there was no other evidence of audiometric testing since the Veteran's last June 2015 VA audiological examination.  However, such finding does not appear to account for the fact that the Veteran did have audiometric testing successfully performed in November 2017.  As such, the Board finds that these records are pertinent to the inquiry at hand in regard to the Veteran's claim for an increased evaluation for his bilateral hearing loss.

Additionally, the Board notes that, the November 2017 VA audiological evaluation appears to show that audiometric and speech recognition testing were provided, but it does not provide the actual hearing threshold values or indicate the word list utilized, such as the Maryland CNC.  To the extent possible, the RO should attempt to obtain the actual audiogram values chart for the Veteran's audiometric testing completed at the November 2017 VA audiological evaluation as well as determine whether the Maryland CNC word list was utilized in the administration of speech recognition testing.

The remaining claim for a total disability rating based on individual unemployability (TDIU) is inextricably intertwined with the claim being remanded.  Therefore, adjudication of the TDIU would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records.

2.  If possible, obtain the audiogram values chart for the Veteran's November 2017 VA audiological examination and determine whether speech recognition testing was administered with the Maryland CNC list. 

3.  Then, re-adjudicate the claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




